NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


ANTHONY D. WHITE                         )
                                         )
              Appellant,                 )
                                         )
v.                                       )         Case No. 2D18-4259
                                         )
STATE OF FLORIDA,                        )
                                         )
              Appellee.                  )
                                         )

Opinion filed October 18, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County; Joseph A. Bulone,
Judge.

Anthony D. White, pro se.


PER CURIAM.


              Affirmed.


CASANUEVA, LaROSE and ATKINSON, JJ., Concur.